DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 18, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 recites the limitation “the impalements” in line 1 and “impalements” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes the claim was considered for examination purposes as reciting “the slits.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9-11, 13-14, 16, 18, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 7964267 B2) (“Lyons”), in view of Dischler (US 5580629) and Kucherov et al. (US 2010/0257997 A1) (“Kucherov”).
With respect to claim 1, Lyons teaches a fabric comprising a highly drawn UHMWPE non-filamentary sheet having a width of 12 inches (abstr., col. 1, lines 55-67, col. 4, lines 38-42, col. 5, lines 58-62).  The range of the width overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Lyons is silent with respect to a plurality of slits, the slits consisting solely of rows parallel to the draw direction of the sheet and not 
Dischler discloses an article comprising a fabric (abstr., col. 7, lines 16-18, Fig. 15), the fabric comprising a plurality of slits – elements 66, wherein the slits do not penetrate fully through the fabric – elements 66 do not penetrate fully through the fabric (col. 7, lines 16-17, Fig. 15).  The slits do not penetrate fully through the fabric to replicate the effect the fabric being cut into strips, which allows for controlling the peak stresses generated in the fabric layer and improves ballistic performance of the fabric (col. 1, lines 33-48, col. 7, lines 15-18, 22-25).  The slits can be formed in the warp or weft direction (col. 6, lines 59-65), the warp direction being interpreted as corresponding to the draw direction of the fabric of Lyons.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fabric of Lyons with a plurality of slits, the slits consisting solely of rows parallel to the draw direction of the sheet and not perpendicular to the draw direction of the sheet, and wherein 10% or greater of the plurality of slits do not penetrate fully through the fabric to allow for controlling the peak stresses generated in the fabric of Lyons and improve ballistic performance of the fabric.
The references are silent with respect to the fabric having a mean speed of sound above 2500 m/s.  Kucherov discloses a ballistic resistant plate (abstr.) wherein sheets of high molecular weight polyethylene are being used as polymeric materials having a high speed of sound (0052).  The range of “a high speed sound” would be considered by a person of ordinary skill in the art as overlapping the range recited in 
With respect to claim 4, Lyons, Dischler and Kucherov teach the fabric of claim 1.  Lyons teaches an adhesive adjacent the UHMWPE non-filamentary sheet (abstr., col. 6, lines 28-35).
Regarding claim 5, Lyons, Dischler and Kucherov teach the fabric of claim 1.  Lyons teaches the UHMWPE sheet having a modulus of greater than 1,400 grams per denier (col. 4, lines 26-31).  The range of modulus overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 9, Lyons, Dischler and Kucherov teach the fabric of claim 1.  Dischler discloses slits – elements 66 - in one row being offset with respect to the slits in the next row (Fig. 15).
As to claim 10, Lyons, Dischler and Kucherov teach the sheet of claim 1.  Lyons teaches a plurality of UHMWPE non-filamentary sheets wherein each sheet is stacked one on top of the other (col. 1, lines 65-67, Figs. 3 and 5).
With respect to claim 11, Lyons, Dischler and Kucherov teach the fabric of claim 10.  Lyons teaches each sheet in the stack being placed in an orientation such that the direction of draw in one UHMEWPE non-filamentary sheet is offset with respect to the direction of draw in the next UHMWPE non-filamentary sheet (col. 6, lines 26-28).
As to claim 13, Lyons, Dischler and Kucherov teach the fabric of claim 10.  Lyons teaches an adhesive adjacent the UHMWPE non-filamentary sheet (abstr., col. 6, lines 28-35).
With respect to claim 14, Lyons, Dischler and Kucherov teach the fabric of claim 10.  Lyons teaches each sheet in the stack being placed in an orientation such that the direction of draw in one UHMWPE non-filamentary sheet is orthogonal with respect to the direction of draw in the next UHMWPE non-filamentary sheet (col. 6, lines 26-28).
As to claim 16, Lyons, Dischler and Kucherov teach the fabric of claim 1.  Lyons teaches an article such as a ballistic laminate (col. 1, lines 20-23).  Dischler teaches an article such as a ballistic fabric (col. 1, lines 33-60).
Regarding claim 18, Lyons, Dischler and Kucherov teach the article of claim 16, wherein the article is ballistic resistant (Lyons, col. 1, lines 20-23, Dischler, col. 1, lines 33-60).  The references do not specify a kinetic energy absorption of the ballistic-resistant article as recited in the claim, however, since the references teach the article comprising all the recited elements as discusses above with respect to claim 1, as disclosed in the instant Specification (pp. 3, 5-6), it would be expected that the article according to the references will have a kinetic energy absorption as recited in the claim.
As to claim 19, Lyons, Dischler and Kucherov teach the article of claim 16.  The references do not specify the article is cut-resistant, having a cut resistance performance level as recited in the claim, however, since the references teach the article comprising all the recited elements, as discussed above with respect to claim 1, as disclosed in the instant Specification (pp. 3, 5-6), it would be expected that the article 
With respect to claim 20, Lyons, Dischler and Kucherov teach the article of claim 10.  Dischler teaches the multiple layers of fabric comprising a plurality of slits that do not penetrate fully through the fabric (col. 7, lines 17-25, Fig. 15), the article of Dischler used as a ballistic fabric (col. 1, lines 33-61), the material of the fabric including high molecular weight polyethylene (col. 3, lines 42-45), thus it would be expected that the plurality of slits as disclosed in Dischler would not rupture the UHMWPE non-filamentary sheets of Lyons in order to fulfill the purpose of the antiballistic protection, as both Lyons and Dischler disclose antiballistic structures (Lyons, abstr., Dischler (col. 1, lines 33-61).
As to claim 22, Lyons, Dischler and Kucherov teach the fabric of claim 1.  Dischler discloses that the slits correspond to the strips of fabric (col. 1, lines 33-43, col. 7, lines 7-35, Fig. 15), the width of the strips influencing ballistic properties of the fabric (col. 2, lines 20-38, col. 5, lines 1-18, 33-50), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the distance by which the slits in one row are separated from the slits in the next row.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons, in view of Dischler and Kucherov, and further in view of Lawler (US 3719545).

With respect to claim 12, Lyons, Dischler and Kucherov teach the fabric of claim 10, but are silent with respect to filaments passing through the plane of the stack of UHMWPE non-filamentary sheets.  Lawler teaches filaments passing through the plane of the stack of layers to reinforce and strengthen the stack of layers to form a ballistic article (abstr., col. 1, lines 39-48, 60-67).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide filaments passing through the plane of stack of the sheets of Lyons for reinforcement.
Regarding claim 15, Lyons, Dischler, Kucherov and Lawler teach the fabric of claim 12.  Lawler teaches the filaments passing through the plane of the sheet at an angle that is within the range of from 70° to 90° with respect to the plane of the sheet (Fig. 2).  




Response to Arguments
Applicant’s arguments filed on March 18, 2021 have been fully considered. 
Applicant’s arguments with respect to Chiou are moot because the new ground of rejection relies on a different combination of references not including Chiou, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1783